Per Curiam.
Petitioner has filed a second petition for a belated appeal in this court, a previous petition for á bélated appeal having been denied by this court on January 15, 1957.
The petition is fatally defective, as was the previous petition, as it fails to state any facts showing any meritorious grounds for the appeal, and for the further reason that we have no authority to direct the Public Defender in the exercise of his discretion after due investigation made by him. /'
On authority of Anderson v. State (1957), 236 Ind. 700, 139 N. E. 2d 197 and the cases therein cited, the petition for belated appeal is denied.
Note.—Reported in 153 N. E. 2d 603.